K

REPUBLIQUE DU CAMEROUN PAIX - TRAVAIL — PATRIE

N

CS

PRÉSIDENCE DE LA REPUBLIQU

CROUS

PRESIDENCY OF THE REPUBLI

Vu
Vu

Vu
Vu
Vu
Vu
Vu

Vu

685
DECRET N° 2 14/2 sm ou _1 1 JUL 204
portant incorporation au domaine privé de l'Etat et
classement en Unité Forestière d'Aménagement (UFA)
d'une portion de forêt de 15 234 hectares dénommée
UFA 11 004.-

VISA À

LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,

la Constitution ;

l'ordonnance n°74/1 du 06 juillet 1974 fixant le régime foncier, modifiée et
complétée par l'ordonnance n°77/1 du 10 janvier 1977; '
l'ordonnance n°74/2 du 06 juillet 1974 fixant le régime domanial, modifiée et
complétée par l'ordonnance n°77/2 du 10 janvier 1977;

la loi n°94/01 du 20 Janvier 1994 portant régime forêt, de la faune et de la pêche,
et son décret d'application n°95/531/PM du 23 août 1995 ;

le décret n° 76/166 du 27 avril 1976 fixant les modalités de gestion du domaine
national ;

le décret n° 76/167 du 27 avril 1976 fixant les modalités de gestion du domaine
privé de l'Etat et ses divers modificatifs subséquents ;

le décret n° 2011/408 du 09 décembre 2011 portant organisation du
Gouvernement ;

le décret n° 2011/409 du 09 décembre 2011 portant nomination d'un Premier
Ministre, Chef du Gouvernement,

DECRETE:

ARTICLE 1°’.- Est, pour compter de la date de signature du présent décret, incorporée au
domaine privé de l'Etat, au titre de forêt de production, la parcelle de forêt de 15 234
hectares de superficie, située dans le Département de la Manyu, Région du Sud-Ouest et
délimitée ainsi qu'il suit :

+ Le point de base A (533 651 ; 646 606) est situé sur le cours d’eau la Mam.

A l'Ouest et au Nord :

+ Du point A, suivre la droite AB = 2,44 km, de gisement 47,59 degrés pour
atteindre le point B (535 449 ; 648 248), situé à la confluence de Mbuley et un
cours d'eau non dénommé ;

+ Du point B, suivre en amont le cours d'eau non dénommé sur 5,51 km, pour

atteindre le point C (536 894 ; 652 657) ;

+ Du point C, suivre la droite CD = 1,80 km, de gisement 354,66 degrés pour
atteindre le point D (536 727; 654 445), situé à la confluence de deux cours
d'eau non dénommés ;

+ Du point D, suivre en aval un affluent non dénommé sur 6,23 km jusqu'à sa
cenfiuence avec Munaya pour atteindre le point E (537 775 ; 660 632) ;

+ Du point E, suivre Munaya en amont sur une distance de 2,33 km, puis Mawne
en amont sur 13,39 km pour atteindre le point F (551 061 ; 655 104), situé à sa
confluence Obouri.

A l'Est et au Sud:

+ Du point F”, suivre en amont Obouri sur 3,81 km pour atteindre le point G (549 112 ;
652 384);

+ Du point G’, suivre la droite GH = 1,45 km, de gisement 302,08 degrés pour
atteindre le point H (547 882 ; 653 155) ;

e Du point H’, suivre la droite HI = 1,06 km, de gisement 268,92 degrés pour atteindre
le point 1 (546 821 ; 653 135) ;

+ _ Du point |’, suivre la droite IJ = 2,84 km de gisement 208,54 degrés pour atteindre
le point J (545 462 ; 650 636), situé sur un cours d'eau non dénommé.

+ Du point J, suivre en aval jusqu'à sa confluence avec Mam, puis Mam en aval sur
16,72 km pour atteindre le point A dit de base. ’

La zone forestière ainsi délimitée couvre une superficie de quinze mille deux cent
trente-quatre (15 234) hectares.

ARTICLE 2.- (1) Le domaine forestier ainsi délimité et dénommé Unité Forestière
d'Aménagement n° 11 004 est affecté à la production des bois d'œuvre.

(2) Les populations riveraines continuent à exercer dans la forêt ainsi
classée leurs droits d’usages portant sur la collecte des produits forestiers non ligneux, le
ramassage du bois de chauffage et la chasse traditionnelle à l'exception des espèces
protégées, conformément aux textes en vigueur.

(3) Les droits d'usage spécifiques sont clarifiés lors de l'élaboration et de
l'approbation du plan d'aménagement de ladite UFA conformément aux textes en vigueur.

(4) L'activité d'exploitation forestière ne peut y être menée que
conformément au plan d'aménagement arrêté par le Ministre chargé des Forêts.

ARTICLE 3.- Le présent décret sera enregistré, puis publié au Journal Officiel en français
et en anglais./-

Yaoundé, le ? ! JUL 2014

LE PREMIER MINISTRE,
CHEF DU GOUVERNEMENT,

22

t

PRÉSIDENCE DE LA REPUBLIQUE
ISA l

01 JUL 2014 Lun? |
PRESIDENCY OF THE REPUBLIC Philemon YANG

LS
